IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT United States Court of Appeals
                                               Fifth Circuit

                                                          FILED
                                                         May 26, 2010
                           No. 09-50818
                         Summary Calendar                Lyle W. Cayce
                                                              Clerk

UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee

v.

MAYRA CRISTINA DE LEON-ZAMORA, also known as Isabel Cervantes, also
known as Myrael Christina De Leon-Zamora,

                                    Defendant-Appellant

                     ------------------------

consolidated with:



                           No. 09-50833
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee

v.

MAYRA CRISTINA DE LEON-ZAMORA, also known as Isabel Cervantes,

                                    Defendant-Appellant
                                      No. 09-50818
                                    c/w No. 09-50833



                   Appeals from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:05-CR-2190-1
                             USDC No. 3:09-CR-1532-1


Before HIGGINBOTHAM, CLEMENT and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Mayra Cristina De Leon-Zamora challenges her 46-month sentence
following her guilty plea to illegally reentering the United States following
deportation. De Leon-Zamora concedes that precedent forecloses her argument
that the lack of an empirical basis for U.S.S.G. § 2L1.2 precludes an appellate
presumption that her sentence is reasonable. See United States v. Mondragon-
Santiago, 564 F.3d 357, 366 (5th Cir.), cert. denied, 130 S. Ct. 192 (2009).
       De Leon-Zamora contends that her sentence is greater than necessary to
meet the sentencing goals of 18 U.S.C. § 3553(a) because the Sentencing
Guidelines account for a prior conviction both to increase her offense level and
to calculate her criminal history score. De Leon-Zamora avers further that the
guidelines range overstated the seriousness of her offense because her conduct
was not violent and that the guidelines range did not properly account for her
personal history and characteristics, including her motive for reentering.
       We review a sentence for reasonableness. See Gall v. United States, 552
U.S. 38, 56 (2007). Because it is within the properly calculated guidelines range,
De Leon-Zamora’s sentence is entitled to a presumption of reasonableness. See
Rita v. United States, 551 U.S. 338, 350-51 (2007); Mondragon-Santiago, 564
F.3d at 366. De Leon-Zamora offers no good reason for us to disturb that


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
                                  No. 09-50818
                                c/w No. 09-50833

presumption. See Gall, 552 U.S. at 51; United States v. Aguirre-Villa, 460 F.3d
681, 683 (5th Cir. 2006). Moreover, this court has consistently rejected the
argument that a sentence within a guidelines range calculated using the illegal-
reentry Guideline is not presumed reasonable on appeal. See United States v.
Duarte, 569 F.3d 528, 530 (5th Cir.), cert. denied, 130 S. Ct. 378 (2009); see also
Mondragon-Santiago, 564 F.3d at 366-67.
      AFFIRMED.




                                        3